SULLIVAN, Judge,
dissenting in part and concurring in part:
I.
The relevant statute reads in part as follows:
“An individual shall be ineligible for waiting period or benefit rights: for any week with respect to which ... his total or partial or part total unemployment is due to a stoppage of work which exists because of a labor dispute at the factory, establishment, or other premises at which he was last employed.”
*140I.C. 22-4-15-3 (Burns Code Ed. 1974). The statutory elements for disqualification are thus fourfold. There must be 1) a stoppage of work 2) because of 3) a labor dispute 4) at the factory, establishment or other premises where they were last employed.
The significant facts are not contested. Rather, the controversy centers on the legal conclusion to be drawn from the findings of fact. The scope of appellate review of a question of law in administrative decisions was discussed in Gold Bond Building Products Division National Gypsum Co. v. Review Board (2d Dist. 1976) 169 Ind.App. 478, 349 N.E.2d 258. When reviewing such legal questions, we examine the relationship between the basic findings of fact and the agency’s conclusions to determine if the deduction is reasonable and based on substantial evidence. See also City of Evansville v. Southern Indiana Gas & Electric Co. (1975), 167 Ind.App. 472, 339 N.E.2d 562.
General Motors argues that the evidence proved and the Review Board found, the existence of each of the four statutory elements for disqualification and yet did not disqualify the claimants because of an erroneous reliance on a “fault” standard. The Review Board counters that there was no labor dispute at the exempt plants and that even if there were, a denial of benefits is appropriate only if the labor dispute and resultant curtailment in work is the fault of the claimants.
We must then examine the facts and determine whether there is substantial evidence to support the Review Board’s conclusion that the work curtailment was not due to a labor dispute at the exempt plant.
The Board focuses on the definition of “establishment” and urges that while, admittedly, there was a labor dispute, that dispute did not exist at each exempt plant since GM cannot be considered to constitute one establishment. GM concedes for the purposes of this appeal that it is not one large establishment. GM’s argument is instead based on the idea that each plant could be treated as a separate establishment and nevertheless a disqualifying labor dispute still existed at each establishment. The term “labor dispute” has been defined to include any controversy concerning terms and conditions of employment. Adkins v. Indiana Employment Security Division (1946), 117 Ind.App. 132, 70 N.E.2d 31. GM asserts that because UAW was negotiating changes in the National Agreement which governed the terms and conditions of employment of all employees at all locations including the exempt plants, a labor dispute necessarily existed at each plant.
Few precedential cases have examined the scope of the term “labor dispute” and its application to cases of international unions. In Artim Transportation System v. Review Board (1971), 149 Ind.App. 137, 271 N.E.2d 494, the evidence established that a labor dispute existed at a truck terminal which was a member of a multi-member employee bargaining unit. The dispute involves an agreement between the bargaining unit and all members of the association. However, that evidence did not affirmatively establish a labor dispute at the appellant’s truck terminal. The court rejected the idea that a strike of one member of a multiemployer-union bargaining group constituted a strike of all but remarked:
“It is arguable that to reach a different conclusion in the instant case would better serve the declared public policy of this state to remain neutral in labor management relations. However, to reach a different result would be to violate the clear and unambiguous language of the statute as it presently reads. If the public of the state would be better served by amending the statute to encompass modern labor and management practices not contemplated when the statute was initially enacted, then the responsibility lies with the Legislature and not with the courts to so change the statute.” 271 N.E.2d at 499.
Previously and similarly, in General Motors Corp. v. Review Board (1970), 146 Ind. App. 278, 255 N.E.2d 107, the court did not find a labor dispute at each individual plant. In that case, collective bargaining was involved between UAW and GM on behalf of all GM employees. UAW called a strike at various GM plants after the entire *141membership so voted and instructed some plants to continue working. Four Indiana plants were among those instructed not to strike. Because the four Indiana plants were not on strike and because there was no evidence that curtailment of production was being used as a tool by either labor or management in negotiations at the four plants, the Review Board concluded that there was no labor dispute at the four factories and that lay-offs there were due to the unavailability of work. The court affirmed the Board’s award of benefits. In a concurring opinion it was noted:
“... [A]ppellant injected a public policy consideration deserving of comment here. Appellant argues that state funds in the form of compensation benefits should not be made available to unions in such a manner as to constitute a subsidy to selective strike activity such as here conducted. In this connection, it was the substance of appellees’ argument that even if the union did, in fact, utilize the ‘selective strike’ method for maximum negotiating leverage upon the entire General Motors operation and even if the union did so with the knowledge and expectation that certain non-striking employees, arbitrarily selected by the union, as here, could draw financial assistance in the form of unemployment benefits, thereby decreasing the adverse effect of the labor dispute upon such employees, such does not alter the fact that union conduct of this sort is not statutory cause for benefit ineligibility. Appellees stated that if the labor strategy of this sort is deemed an evil it is for the legislature to so declare and to remedy that evil by statutory amendment. While I recognize the very real public policy consideration in this respect I tend strongly to agree with appellees. ... ” 255 N.E.2d at 117.
While I find GM’s argument to be appealing, the adoption of that position by the majority is improper. I cannot accept the proposition that a nationwide labor dispute imbues each plant with the aura of a labor dispute within the meaning of I.C. 22-4-15-3. The legislature’s choice of the circumscribed language “a labor dispute at the factory, establishment or other premises .... ” indicates an intent to confine disqualification of benefits to labor disputes which actually exist at each individual plant. Thus, I am compelled to the conclusion that although the allowance of such benefits in cases of selective striking may be contrary to our conception of public policy, we can neither judicially legislate nor implement what we perceive to be in the public interest in the absence of statutory prescription.
The majority bootstraps itself into the obtained result by torturing the clear language of the statute. It concluded that the General Assembly contemplated disqualification of all employees of an employer having an integrated, interdependent business operation. Such conclusion is apparently premised upon the use of the words “factory, establishment, or other premises” in the disjunctive. The opinion by Chief Judge Buchanan necessarily implies that a strike at a factory disqualifies an employee at a separate, distinct and geographically removed “establishment or other premises” so long as there is a work stoppage at the latter place. Such implication may well constitute good public policy but as earlier noted, it is not warranted by the clear and unmistakable language of the statute. It is not sufficient that there is a work stoppage at the location in question; the labor dispute must exist at that location as well. And it is not enough that, as the majority holds, the labor dispute effects, touches or concerns that location. Artim Transportation System v. Review Board, supra, 271 N.E.2d 494; General Motors Corp. v. Review Board, supra, 255 N.E.2d 107. The majority opinion with regard to this issue clearly overrules the two cases last cited and usurps the prerogative of the Indiana General Assembly. While I sympathize with the desire of my colleagues to enunciate a more palatable policy, I am unable to join them because we were elected to serve in the judicial, not the legislative branch of government.
In the instant case the Board’s conclusion that the curtailed production was not due to a labor dispute at the exempt plants should have been upheld.
*142II.
With respect to eligibility for benefits between the end of the strike and resumption of normal business operations, GM argues that if claimants were originally disqualified they continue to be disqualified, but concedes that if claimants at the exempt plants were not disqualified from receipt of unemployment benefits under the labor dispute section, then they did not become so disqualified at the end of the strike during resumption of normal operations at those plants.
Since I would hold that claimants at exempt plants were not disqualified under the labor dispute section of the Act, they need not show they have become qualified. Employees at exempt plants should then be awarded benefits during the start-up period as well as the strike period.
I concur, however, in the majority’s determination that benefits during the start-up period were properly denied employees at the struck plants.
III.
I concur in the majority opinion concerning Issue III.